Citation Nr: 0639846	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  03-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a right shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Mongtomery, 
Alabama.

The veteran appeared at a Travel Board Hearing in August 2004 
before the undersigned Acting Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct such 
hearings pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.

This matter was last before the Board in August 2005 when it 
was remanded for further evidentiary development.  That 
development has been completed and the RO's decision remains 
unfavorable to the veteran.  Accordingly, the matter is once 
again before the Board.  


FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of 
the veteran's claims have been developed and obtained.

2.  The Board most recently denied the veteran's claim for 
service connection of a right shoulder disorder in December 
1992 and no appeal was initiated from that decision.

3.  The RO most recently denied the veteran's claim for 
service connection of a bilateral hip disorder in October 
1989 and no appeal was initiated from that decision. 

4.  Evidence submitted since the December 1992 Board decision 
is duplicative and does not directly relate to an 
unestablished fact necessary to substantiate the claim for 
service connection of a right shoulder disorder.

5.  Evidence submitted since the October 1989 rating decision 
is duplicative and does not directly relate to an 
unestablished fact necessary to substantiate the claim for 
service connection of a bilateral hip disorder.


CONCLUSIONS OF LAW

1.  The decision of the Board in December 1992, which denied 
the veteran's claim for service connection of a right 
shoulder disorder, is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2006).

2.  The evidence received at the RO since the Board's 
December 1992 decision denying the claim for service 
connection of a right shoulder disorder is not new and 
material and the claim for this benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2000).

3.  The October 1989 RO rating decision, which denied the 
veteran's claim for service connection of a bilateral hip 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2006).  

4.  The evidence received at the RO since the October 1989 RO 
rating decision denying the claim for service connection of a 
bilateral hip is not new and material and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in September 2003 and September 2005.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates until 
a supplemental statement of the case was sent to him in April 
2006.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, the mandates of Kent have been satisfied 
with respect to the veteran's application to reopen his 
previously denied and final claims for service connection.  
In particular, in a letter dated in September 2003, the RO 
informed the veteran that he had been previously been denied 
service connection for these disorders by prior final VA 
decisions because the evidence of record failed to show that 
he suffered injuries to his right shoulder and hips in 
service.  The letter clearly conveyed to the veteran that in 
order to reopen the claims, he must submit evidence showing 
that he suffered an injury in service.  In particular, the 
veteran has asserted that he sustained injuries to his right 
shoulder and hips as the result of an in-service fall from a 
helicopter.  The letter also described what evidence would 
qualify as new and material and indicated that evidence of a 
relationship between the injuries in service and the current 
disabilities was required for service connection to be 
granted.  Accordingly, the RO properly informed the veteran 
of the reasons for the previous denial and of what evidence 
would be necessary to establish his application to reopen.  
Furthermore, the September 2003 and September 2005 letters 
informed the veteran of the evidence necessary to 
substantiate a claim of service connection.  

At the August 2004 Board hearing, the veteran was asked if 
his physician provided a written statement indicating that 
the hip disability could be related to the injury in service.  
The veteran replied in the affirmative and indicated that Dr. 
Savory's one-page statement should be of record.  He was also 
asked if a physician had ever indicated to him that the 
shoulder disability could be related to service.  The veteran 
indicated that a lieutenant colonel at Fort Benning indicated 
that the fall from the helicopter resulted in the injury.  
Records from Dr. Savory and Ft. Benning are of record.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant ultimately received sufficient VCAA 
notice and any deficiency with respect to the timing of the 
notice has been remedied by readjudication following 
sufficient notice.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
September 2005 letter when it advised the veteran to send the 
RO any evidence in his possession that pertained to his 
appeal.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
available service medical records and VA medical records.  In 
this regard, the Board notes that in its August 2005 remand, 
the RO was directed to attempt to obtain any outstanding 
service medical records from the National Personnel Records 
Center (NPRC).  Of record is a September 2005 response from 
the NPRC indicating that the RO has been provided all of the 
veteran's service medical records.  The RO also asked the 
NPRC to search morning reports for a helicopter fall.  The 
reply indicated that no remarks were located.  The RO has 
obtained all of the veteran's personnel records, showing date 
and locations of units to which he was assigned.  The veteran 
has not indicated the presence of any other outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Analysis

The Board notes that the regulations regarding new and 
material evidence were recently amended.  However, the 
amended regulation applies only to claims to reopen received 
by VA on or after August 29, 2001.  The veteran's claim to 
reopen was received in November 2000; accordingly, the 
amended regulation does not apply.

The Board denied the veteran's claim for service connection 
of a right shoulder disorder in a decision issued in December 
1992.  When the Board denies a claim, the claim may not be 
reopened and reviewed unless new and material evidence is 
presented.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); see 
also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The RO last denied the veteran's clam for service connection 
of a bilateral hip disorder in an October 1989 rating 
decision.  Regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302.  Absent 
appeal, a decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on VA.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.104 (2000).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim. 38 U.S.C.A. § 
5108; Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. § 
3.156 (2000); see Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence is material if, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Some chronic diseases may be presumed to 
have been incurred in service, if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).  To establish service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

As aforementioned, the veteran is claiming that his current 
right shoulder disorder and bilateral hip disorder were 
incurred in service as the result of a fall from a helicopter 
while he served in Vietnam.  The ultimate question in this 
case is whether new and material evidence has been received 
by the RO substantiating his claim that he fell from a 
helicopter while in service and whether there is evidence of 
a link between the current disabilities and the claimed 
injury in service, which are the unestablished facts 
necessary to substantiate his claims. 

The Board observes that the evidence of record, which 
includes the award of a Combat Infantryman Badge, indicates 
that the veteran engaged in combat with the enemy.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  In the case of veterans of 
combat, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection for such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the requirement that 
a current disability be shown to arise out of such injury or 
disease is not diminished.  The ultimate requirement that the 
veteran have chronic pathology stemming from his injury 
requires competent medical expertise, which cannot be 
satisfied by lay evidence.  See Moray v. Brown, 5 Vet. App. 
211 (1993), Brammer v. Derwinski, 3 Vet. App. 223 (1992), and 
Espiritu v. Derwinski, 2 Vet. App. 492 (1991).

It does not appear that either the Board's December 1992 
decision or the RO's October 1989 decision acknowledged that 
the veteran served in combat or discussed the applicability 
of 38 U.S.C.A. § 1154.  However, even assuming that 
consideration of 38 U.S.C.A. § 1154 could be considered as 
new and material evidence sufficient to reopen a claim, it 
cannot do so in this case because the veteran has not 
submitted medical evidence of a nexus between a claimed in-
service injury and his current disabilities.  Accordingly, 
there is no reasonable possibility that consideration of 
38 U.S.C.A. § 1154 could change the outcome on the merits.  
See Caluza v. Brown, 7 Vet. App. 498 (1995)(the § 1154 
presumption does not abrogate the medical nexus requirement 
necessary to establish service connection).  In order to 
reopen his claims, the veteran must submit medical evidence 
that there is a nexus between an event in service and the 
current disabilities.  In this case, only the veteran himself 
has offered opinions linking the claimed disabilities to 
service, and the record does not reflect that the veteran has 
the requisite medical background or training as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In sum, the evidence received in support of reopening the 
claim for service connection of a right shoulder disorder is 
not new and material.  At the time of the December 1992 Board 
decision, the record contained evidence of a right shoulder 
disorder and numerous personal statements regarding an 
alleged in-service fall from a helicopter.  Since that time, 
the veteran has provided numerous personal statements and 
testimony that he fell from a helicopter in either 1969 or 
1970 during his service in Vietnam and the RO has attempted, 
without success, to obtain evidence concerning the helicopter 
fall.  The veteran has also provided medical evidence showing 
degenerative arthritis of his right shoulder as well as a 
partial rotator cuff tear, however, evidence of arthritis is 
not shown in service or within one year of discharge from 
service, nor is it otherwise linked to service.  Records from 
Fort Benning dated in September 2002 indicate that the 
veteran has degenerative arthritis of the right shoulder and 
that the veteran reported that he fell out of a helicopter 30 
years ago but did not link the condition to an injury in 
service.  This evidence is not material because it does not 
address whether there is a nexus between the current 
disability and an in-service injury.  His testimony, personal 
statements and the medical evidence provided do not relate to 
the unestablished facts necessary to substantiate the claim.  
Therefore, the petition to reopen the claim for service 
connection of a right shoulder disorder is denied.

The evidence received in support of reopening the claim for 
service connection of a bilateral hip disorder is not new and 
material.  At the time of the October 1989 rating decision, 
the record contained evidence of a bilateral hip disorder and 
numerous personal statements regarding an alleged in-service 
fall from a helicopter.  Since then, VA has received numerous 
personal statements from the veteran to the effect that he 
suffered a fall from a helicopter in either 1969 or 1970, 
while serving in Vietnam, and the RO has attempted, without 
success, to obtain evidence concerning the helicopter fall.  
Moreover, the veteran offered testimony at the August 2004 
Board hearing which echoed these personal statements.  Also 
received were VA treatment records dated in August 2001, 
which show arthralgia of both hips, as well as private 
treatment records confirming this diagnosis.  A one-page 
statement from C. Savory, M.D. was submitted, as the veteran 
reported at the Board hearing, but this statement only 
indicates that the veteran reported that he was having 
problems with both hips since a fall.  The physician did not 
provide an opinion linking the current disability to the 
reported injury in service.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LaShore v. Brown, 
8 Vet. App. 406, 409 (1995).  In several of those private 
records the veteran reported bilateral hip pain due to his 
claimed in-service fall from a helicopter.  This evidence has 
been presented before, specifically, in numerous personal 
statements and medical records.  It is also not material, 
because it is cumulative of previously presented evidence.  
His testimony, personal statements and the medical evidence 
provided do not relate to an unestablished fact necessary to 
substantiate the claim, namely, an in-service fall from a 
helicopter or a link between the current disability and the 
injury in service.  Therefore, the petition to reopen the 
claim for service connection of a bilateral hip disorder is 
denied.

ORDER

New and material evidence not having been submitted, the 
claim for service connection of a right shoulder disorder has 
not been reopened, and the appeal is therefore, denied.

New and material evidence not having been submitted, the 
claim for service connection of a bilateral hip disorder has 
not been reopened, and the appeal is therefore, denied.


____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


